Citation Nr: 1536663	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  11-01 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 2006 to November 2009.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In his January 2011 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge sitting at the RO.  As such, in an August 2012 letter, he was informed that his requested hearing had been scheduled for September 2012.  Documentation of record and a review of the Veterans Appeals Control and Locator System reveal that the Veteran failed to appear for his scheduled hearing.  Therefore, his request for a Board hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2015).  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of VA treatment records and statements from the Veteran and his representative, the remainder of the documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The VBMS file also contains a May 2015 Application for Disability Compensation and Related Compensation Benefits (VA Form 21-526EZ) for service connection for fibromyalgia, but such issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The Board finds that a remand is necessary in order to afford the Veteran a VA examination so as to determine the current nature and severity of his low back disability.  In this regard, the record reflects that he was last afforded a VA examination in connection with his rating claim in October 2009.  Since such examination, the Veteran has alleged a worsening of symptomatology.  Specifically, in VA treatment records dated October 2010 the Veteran reported his low back pain was aggravated and worse over the last two days and that he had spasms.  In January 2011, VA treatment records noted limited range of motion of the lumbar spine and decreased bilateral lower extremity flexibility.  Furthermore, in a November 2012 statement, the Veteran reported occasional incapacitating exacerbations of his back pain.  As the Veteran's statement and VA treatment records indicate that his condition may have increased in severity since the VA examination in October 2009, a remand is necessary in order to schedule the Veteran for an appropriate VA examination in order to assess the current nature and severity of his low back disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

Additionally, the Board notes that since the November 2010 statement of the case, more recent VA treatment records and statements from the Veteran have been added to the record.  This evidence has not been considered by the AOJ, and the Veteran has not submitted a waiver of AOJ consideration.  Thus, on remand, the AOJ must readjudicate the claim in light of the new evidence of record since the November 2010 statement of the case.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and severity of the lumbar spine disability, to include degenerative disc disease.  The examiner should note all relevant pathology, and all indicated tests, including x-rays, should be conducted.  The Veteran's record and a copy of this remand must be provided to the examiner for review upon examination, and the examination report must reflect review of these items.  

The examiner should identify and describe in detail the nature and severity of all current manifestations of the Veteran's service-connected lumbar spine disability.  

The examiner should conduct range of motion testing of the lumbar spine, specifically noting whether - upon repetitive motion of the Veteran's low back - there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to pain on use, including during flare-ups; weakened movement; excess fatigability; or incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the lumbar spine is used repeatedly.  If there is no pain, no limitation of motion, and/or no limitation of function, such facts must be noted in the report.  

Further, the examiner should identify any neurological pathology related to the service-connected lumbar spine disability and fully describe the extent and severity of those symptoms, including a statement of which nerves are involved and the extent of the impairment.  The examiner should specifically indicate whether the Veteran has bowel or bladder impairment, erectile dysfunction, and/or bilateral lower extremity radiculopathy as a result of his back disability.  

Also, the examiner should state whether the Veteran's service-connected lumbar spine disability causes intervertebral disc syndrome, and, if so, the examiner should document the number of weeks, if any, during the past 12 months that he Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

The examiner should also describe the functional impact of the Veteran's back disability.  

The rationale for any opinion offered must be provided.  

2.  After the above development, and any other development as may be indicated as a consequence of the actions taken in the preceding paragraph, re-adjudicate the claim on appeal based on the entirety of the evidence, to specifically include all evidence added the record since the issuance of the November 2010 statement of the case.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  




